 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOffshore Express, Inc.' and McAllister Bros., Inc.and International Organization of Masters,Mates & Pilots, AFL-CIO, Petitioner. Case15-RC-6954 (formerly 2-RC-19444)24 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer John H.Curley. Subsequently, pursuant to Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Di-rector for Region 15 transferred this proceeding tothe Board for decision. Thereafter, the Employerand the Petitioner filed briefs with the Boardwhich have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds that, for the reasons stated below, it will noteffectuate the policies of the Act to assert jurisdic-tion over the Employer.The Employer, a Louisiana corporation with anoffice and place of business in Houma, Louisiana, isI The Petitioner contends that McAllister Bros., Inc., and its whollyowned subsidiary, Offshore Express, Inc., are sufficiently integrated suchthat they constitute a single employer within the meaning of the Act.Offshore Express, Inc., contends, however, that it operates independentlyof McAllister Bros.. Inc., and that its parent company therefore is not aproper party to this proceeding.In determining whether sufficient integration exists between two enter-prises to warrant a finding of a single-employer status, the Board weighsthe following principal factors: (I) interrelation of operations; (2) central-ized control of labor relations; (3) common management; and (4) commonownership or financial control See Stoll Industries, 223 NLRB 51. 53-54(1976). Here, the record evidence fails to establish the presence of anybut the last of these four factors.Superintendent Earl D. Carmichael. in charge of operations for Off-shore Express in Diego Garcia, testified without contradiction that thereis no interchange of supervision or employees between the two compa-nies. According to Carmichael, decisions on labor relations matters forOffshore Express are made by that company's vice president, BobSchmidt. He further testified that McAllister Bros. has no input intowork rules applicable to the employees of Offshore Express, and thatnobody in that company has authority either to discipline, or to direct,these employees. Carmichael also testified that the two companies do nothave integrated operations. The only indication in the record to the con-trary comes from counsel for the Petitioner's questions to Carmichael oncross-examination, suggesting that the two companies have in commoncertain officers and loans. Thus, based on the foregoing and the record asa whole, we find that Offshore Express, Inc. and McAllister Bros., Inc.,do not constitute a single employer, and that Offshore Express, Inc., isthe sole employer of the employees involved herein.267 NLRB No. 72engaged in the offshore boat service industry. Atthe hearing, the parties stipulated that, during thepast 12 months, a representative period, the Em-ployer purchased and received in the State of Lou-isiana goods valued in excess of $50,000 frompoints located outside the State.Pursuant to a contract with the United StatesNavy, the Employer provides crew boat serviceand operates two Navy-owned tugboats in thelagoon at Diego Garcia in the British Indian OceanTerritory.2On various vessels operating exclusive-ly in the territorial waters of Diego Garcia, theEmployer employs approximately 37 employees,whom the Petitioner seeks to represent.3The Em-ployer contends that the Board lacks jurisdiction inthis case because all the employees in the peti-tioned-for unit live and work outside the territorialboundaries of the United States. The Petitioner, onthe other hand, contends that the Board has juris-diction because the vessels on which the employeeswork, as well as the one on which they live, are allUnited States flag vessels which, for legal pur-poses, are United States territories.4In Facilities Management Corporation, 202 NLRB1144 (1973), the employer furnished maintenance,repair, and support services for the United StatesAir Force at Wake Island. The Board assumed, fordecisional purposes, that it had statutory jurisdic-tion over employers operating on Wake Island, butdeclined, on discretionary grounds, to assert it.Wake Island, the Board observed, is a small,remote Pacific Ocean island, difficult of access,with no permanent residents, and nothing but amilitary installation located there. Taking these fac-tors into consideration, the Board concluded that itwould not effectuate the purposes of the Act toassert jurisdiction.5The instant case provides a similar, though notaltogether identical, framework for considerationof the various jurisdictional issues involved. The2 The term of the contract is 2 years, extendable at the Government'soption for three additional I-year periods.3 The employees work on four launches ferrying passengers betweenthe shoreside U.S. Naval facility and the nmerchant marine vessels in thelagoon, on two tug boats assisting in docking and undocking vessels, andon one support vessel, which remains anchored in the lagoon.4 The Petitioner cites Alcoa Marine Corp., 240 NLRB 1265 (1979), insupport of its contention. See infra fn. 12.5 Cf. Champlain Security Services, 243 NLRB 755 (1979), wherein theBoard asserted jurisdiction over an employer who provided security serv-ices for the United States Coast Guard at its installation on GovernorsIsland, located at the southern tip of Manhattan Island, New York. Inrejecting the employer's argument that Facilities Management should becontrolling, because it too performed services for the U.S. Governmenton a federally owned island, the Board pointed out that the two caseswere distinguishable. The Board reiterated the factors which led to thedecision to decline jurisdiction in Facilities Management, and observedthat Wake Island in the Pacific Ocean and Governors Island in NewYork Bay had rather obvious differences in terms of accessibility andpopulation.378 OFFSHORE EXPRESS, INC.Employer in the instant case, like the employer inFacilities Management, is a private contractor sup-plying services to the United States military on aremote ocean island. Here, however, the operationis not a land-based one on an island owned by theUnited States Government but, rather, a local mari-time operation functioning primarily in the inlandwaters of an island territory, which is under thesovereign jurisdiction of a foreign nation.Diego Garcia, in the Indian Ocean, is the largestof several small atolls in the Chagos Archipelago,which together form the British Indian Ocean Ter-ritory.6In 1966, the governments of the UnitedStates and the United Kingdom entered into an Ex-ecutive Agreement concerning the availability ofthe British Indian Ocean Territory for the defensepurposes of both governments.7It was expresslyagreed that the territory would remain underUnited Kingdom sovereignty. In 1972, the twogovernments agreed to the establishment of a limit-ed United States naval communications facility ofDiego Garcia8and, in 1976, further agreed to thedevelopment of the facility into a support facilityof the United States Navy.9The record shows that access to Diego Garcia isextremely restricted. Neither commercial airlinenor passenger ship service is available. Militarytransportation provides the only regular means ofentry and departure. Furthermore, the ExecutiveAgreement of 1976 between the United States andthe United Kingdom'°places specific restrictionson access. Paragraph (4) of the Executive Agree-ment entitled "Access to Diego Garcia" provides:(a) Access to Diego Garcia shall in general berestricted to members of the Forces of theUnited Kingdom and of the United States, thee The total land area of the British Indian Ocean Territory is about 31square miles. Diego Garcia itself occupies an area of about 11 squaremiles, and is located about 100 miles southeast of the main group of is-lands about 350 miles south of the Maldive Islands.I Agreement on Availability of Certain Indian Ocean Islands for De-fense Purposes, December 30, 1966, United States-United Kingdom, 18US.T. 28, T. A.S. No. 6196, as amended, June 22-25, 1976, 27 U.S.T.3448, T.I.A.S No 8376.8 Agreement on Limited U.S. Naval Communications Facility onDiego Garcia. British Indian Ocean Territory, October 24, 1972, UnitedStates-United Kingdom, 23 U.ST. 3087, T.I A.S. No. 74819 Agreement on U.S. Naval Support Facility on Diego Garcia, BritishIndian Ocean Territory, February 25, 1976, United States-United King-dom, 27 U.S.T. 316, T.I.A.S. No. 8230lo Id.Commissioner and public officers in the serv-ice of the British Indian Ocean Territory, rep-resentatives of the Governments of the UnitedKingdom and of the United States and, subjectto normal immigration requirements, contrac-tor personnel. The Government of the UnitedKingdom reserves the right, after consultationwith the appropriate United States administra-tive authorities, to grant access to members ofscientific parties wishing to carry out researchon Diego Garcia and its environs, providedthat such research does not unreasonably inter-fere with the activities of the facility. TheCommanding Officer shall afford appropriateassistance to members of these parties to theextent feasible and on a reimbursable basis.Access shall not be granted to any otherperson without prior consultation between theappropriate administrative authorities of thetwo Governments.(b) Ships and aircraft owned or operated by oron behalf of either Government may freely usethe anchorage and airfield.(c) Pursuant to the provisions of the secondsentence of paragraph (3) of the BIOT Agree-ment, ships and aircraft owned or operated byor on behalf of a third government, and thepersonnel of such ships and aircraft, may useonly such of the services provided by the facil-ity, and on such terms, as may be agreed inany particular case by the two Govern-ments. 1 1Thus, in sum, what the record reveals is an em-ployer engaged in a maritime service operation forthe U.S. Navy in the lagoon at Diego Garcia, adistant and remote island territory under foreignsovereign jurisdiction, which the United States andthe United Kingdom by express written agreementhave dedicated to the defense purposes of both na-tions. The Employer's vessels do not engage ininternational trade. Nor do they have occasion tovisit foreign ports. Rather, the record shows that,for the duration of its agreement with the U.S.Navy, the Employer's vessels will operate exclu-sively in the territorial waters of Diego Garcia." 27 U.S.T. at 318379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssuming, arguendo, as the Petitioner contends,that the Board has statutory jurisdiction in this casebecause the Employer's Diego Garcia operation in-volves only United States flag vessels, we never-theless conclude, based on the factors set forthabove, that it would not effectuate the policies ofthe Act to assert jurisdiction herein.'2According-ly, we shall dismiss the petition.I2 Facilities Management Corp, supra.In Alcoa Marine Corp., 240 NLRB 1265, the Board asserted jurisdictionover an employer operating an oceangoing United States flag vessel,which was engaged in offshore drilling and exploration on Brazil's conti-nental shelf pursuant to a contract with the national petroleum companyof Brazil. Despite evidence that the ship's technology was no longerneeded in the United States, and was therefore likely to remain outsideUnited States territorial waters indefinitely and possibly permanently, theBoard asserted jurisdiction on the ground that United States flagships,ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.wherever they are, constitute de jure United States territories to whichUnited States labor and other laws apply.The Petitioner contends that, inasmuch as the vessels in the instant caseare American flag vessels and the employees operating these vessels areAmerican citizens, under Alcoa Marine, the Board must assert jurisdictionherein. The issue in that case, however, was whether the Board had stat-utory jurisdiction, whereas here the issue is whether the existence of cer-tain factors warrants the exercise of our discretionary authority to refuseto assert jurisdiction, assuming, arguendo, that such jurisdiction exists. InAlcoa Marine, the Board was concerned with an area of the world whichdiffered markedly in numerous respects, including population and accessi-bility, from Wake Island, the focus of the Board's attention in FacilitiesManagement. Thus, the Board in Alcoa Marine did not consider whetherto refuse jurisdiction on the basis of Facilities Management, making thecase plainly inapposite as to the discretionary jurisdictional issue herein.380